Title: To James Madison from Daniel Clark, 6 October 1803
From: Clark, Daniel
To: Madison, James


Sir
New Orleans 6 October 1803
I now inclose you the original extracts from the Customhouse Books of the imports & Exports for the Years 1800, 1801, & 1802 with translations of the two last which on account of the smuggling as mentioned in my former advices, will give but an inadequate idea of the Trade of the Country.

A Lieut. Col. of Engineers has arrived within the last three days from Havana, sent to assist the Commissioners in their Operations on the Line of Demarcation. The Order for his Mission must have been forwarded from Spain previous to acquiring a knowledge of the Cession to the U. S., no Official mention of which, has yet been made by the Court of Madrid to its Officers in this Country. I have the Honor to remain very respectfully Sir Your most obedient Servant
Daniel Clark
 

   
   RC and enclosures (DNA: RG 59, CD, New Orleans, vol. 1); enclosures (DNA: RG 59, TP, Orleans, vol. 2). RC docketed by Wagner as received 8 Nov. For enclosures, see n. 1.



   
   The enclosed extracts in Spanish from the customhouse books are misdocketed by Wagner as received 6 Oct. 1802 and misfiled in the consular dispatches at the National Archives (DNA: RG 59, CD, New Orleans, vol. 1). The extracts dated 31 Dec. 1800 (19 pp.) and 31 Dec. 1801 (21 pp.) are filed after 15 May 1801; that dated 31 Dec. 1802 (23 pp.) is filed after 15 Dec. 1802. A partial extract in English (6 pp.) is filed before 20 Jan. 1803 and is correctly docketed by Wagner as received in Clark’s 6 Oct. 1803 letter. Copies in English of the lists of exports and imports for 1800 and 1801 (19 pp.; docketed by Wagner) can be found in the territorial papers at the National Archives (DNA: RG 59, TP, Orleans, vol. 2).


